Citation Nr: 0603908	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for hemorrhoids. 

2.	Entitlement to service connection for fungus of the feet.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to July 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in August 2001, February 
2004, and July 2005.  


FINDINGS OF FACT

1.	Hemorrhoids were not evident during service or until many 
years thereafter and are not shown to have been caused by any 
in-service event.

2.	Fungus of the feet was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSIONS OF LAW

1.	Hemorrhoids were neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.	Fungus of the feet were neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001, February 2002, and 
April 2004, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for hemorrhoids and 
a fungus infection of the feet that he believes are the result 
of service.  It is initially noted that the veteran has given 
sworn testimony to the effect that he believes that there is a 
relationship between service and his claimed disabilities.  
However, he is a layman, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Review of the service medical records shows no complaint or 
manifestation of either disorder, although there were records 
of another skin disorder, tinea versicolor, for which service 
connection has been established.  On examination by VA in 
December 1997, rectal examination was normal and, while the 
veteran did complain of having an intermittent infection of 
his feet, no current findings of athlete's feet were 
demonstrated at that time.  

An examination was conducted by VA in July 2002.  At that 
time, one small area of blister and scaling in the left great 
toe was noted as were four internal hemorrhoids.  The 
pertinent diagnoses were athlete's foot, mild at present, and 
four internal hemorrhoids that bleed intermittently and were 
itchy.  

In an attempt to verify the veteran's claims for service 
connection, the Board remanded this claim for a medical 
opinion regarding whether it is at least as likely as not 
that his hemorrhoids and fungus infection of the feet were 
due to his military service.  In September 2005, a VA 
physician reviewed the veteran's medical records and noted 
that there was no indication of fungal infection of the 
veteran's feet in the multiple clinical/hospital notes as 
well as the exit physical examination at the time of 
separation from service.  In addition, there was no 
indication of the presence of dermatophytosis of the feet on 
examination by VA in 1997.  Regarding the veteran's claim for 
hemorrhoids, it was noted that the service medical records 
did not indicate a diagnosis of internal hemorrhoids during 
service and the separation physical examination in March 1997 
showed normal anus and rectum.  Likewise, the 1997 VA 
examination did not include complaints about rectal bleeding 
and laboratory testing showed that hematocrit levels were not 
diagnostic of anemia.  Thus, the examiner indicated that it 
was less likely than not that the veteran's fungus infection 
of the feet or the hemorrhoids started while the veteran was 
in service.  

The veteran has been evaluated by VA and it has been found 
that neither his hemorrhoids nor a fungus infection of his 
feet are related to his period of active duty.  Under these 
circumstances, the preponderance of the evidence is against 
the claim for service connection.  Therefore the benefit of 
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for a fungus infection of the feet is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


